John Hancock Variable Insurance Trust Supplement dated March 20, 2017 to the Prospectus dated May 1, 2016 Emerging Markets Value Trust (the “fund”) The following amends and restates the portfolio manager information under the heading “Portfolio management”: Joseph H. Chi, CFA Senior Portfolio Manager and Vice President Managed fund since 2010 Jed S. Fogdall Senior Portfolio Manager and Vice President Managed fund since 2010 Daniel Ong Senior Portfolio Manager and Vice President Managed fund since 2015 Mary T. Phillips, CFA Senior Portfolio Manager and Vice President Managed fund since 2017 Bhanu P. Singh Senior Portfolio Manager and Vice President Managed fund since 2015 International Small Company Trust (the “fund”) The following amends and restates the portfolio manager information under the heading “Portfolio management”: Joseph H. Chi, CFA Senior Portfolio Manager and Vice President Managed fund since 2010 Jed S. Fogdall Senior Portfolio Manager and Vice President Managed fund since 2010 Arun Keswani, CFA Senior Portfolio Manager and Vice President Managed fund since 2015 Mary T. Phillips, CFA Senior Portfolio Manager and Vice President Managed fund since 2017 Bhanu P. Singh Senior Portfolio Manager and Vice President Managed fund since 2015 Small Cap Opportunities Trust (the “fund”) The following amends and restates the portfolio manager information under the heading “Portfolio management”: Joseph H. Chi, CFA Senior Portfolio Manager and Vice President; Dimensional Fund Advisors LP Managed fund since 2012 Jed S. Fogdall Senior Portfolio Manager and Vice President; Dimensional Fund Advisors LP Managed fund since 2012 Joel Schneider Senior Portfolio Manager and Vice President; Dimensional Fund Advisors LP Managed fund since 2015 Juliet Ellis, CFA* Lead Portfolio Manager; Invesco Advisers, Inc. Managed fund since 2008 *Effective June 30, 2017, Juliet Ellis will no longer serve as a portfolio manager of the fund. Juan Hartsfield, CFA** Portfolio Manager; Invesco Advisers, Inc. Managed fund since 2008 **Effective June 30, 2017, Juan Hartsfield will become Lead Portfolio Manager. Davis Paddock, CFA Portfolio Manager; Invesco Advisers, Inc. Managed fund since 2016 The information in the “Subadvisors and Portfolio Managers” section of the prospectus under the heading “Dimensional Fund Advisors LP” is amended to include Mary T. Phillips as one of the Portfolio Managers of Emerging Markets Value Trust and International Small Company Trust. In addition, Henry F. Gray is no longer one of the Portfolio Managers of Emerging Markets Value Trust, International Small Company Trust and Small Cap Opportunities Trust: Mary T. Phillips, CFA. Senior Portfolio Manager and Vice President. Ms. Phillips joined Dimensional in 2012 and has been a portfolio manager since 2014. You should read this Supplement in conjunction with the Prospectus and retain it for future reference. John Hancock Variable Insurance Trust Supplement dated March 20, 2017 to the Statement of Information dated May 1, 2016 Dimensional Fund Advisors LP* The section under “APPENDIX III - PORTFOLIO MANAGER INFORMATION” applicable to Dimensional Fund Advisors LP is amended and restated as follows to the extent that it relates to the portfolio managers of Emerging Markets Value Trust, International Small Company Trust, and Small Cap Opportunities Trust, or a portion thereof*: In accordance with the team approach used to manage the trusts referenced above (the “Portfolios”), the portfolio managers and portfolio traders implement the policies and procedures established by the Investment Committee of Dimensional Fund Advisors LP (“Dimensional”). The portfolio managers and portfolio traders also make daily investment decisions regarding the Portfolios, based on the parameters established by the Investment Committee. The personnel named below coordinate the efforts of all other portfolio managers and trading personnel with respect to the day-to-day management of the Portfolios as shown below. Each Portfolio’s portfolio managers are jointly and primarily responsible for the day-to-day management of the Portfolio, or portion thereof. Emerging Markets Value Trust Joseph H. Chi, CFA, Jed S. Fogdall, Daniel Ong, Mary T. Phillips, CFA and Bhanu P. Singh Small Cap Opportunities Trust* Joseph H. Chi, CFA, Juliet Ellis, CFA, Jed S. Fogdall, Juan Hartsfield, Davis Paddock, CFA, and Joel Schneider International Small Company Trust Joseph H. Chi, CFA, Jed S. Fogdall, Arun Keswani, CFA, Mary T. Phillips, CFA and Bhanu P. Singh *Small Cap Opportunities Trust is a lso subadvised by Invesco Advisers, Inc. The following table reflects information as of December 31, 2016: Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts Assets (in millions) Number of Accounts Assets (in millions) Number of Accounts Assets (in millions) Joseph H. Chi 139 $307,278 58 $13,967 86 $28,879 Jed S. Fogdall 139 $307,278 58 $13,967 86 $28,879 Arun Keswani 19 $37,897 None None 4 $1,985 Daniel Ong 11 $27,250 2 $283,842 12 $5,795 Mary T. Phillips 15 $20,754 None None None None Joel Schneider 26 $51,340 3 $6,678 18 $5,343 Bhanu P. Singh 69 $150,464 29 $2,849 53 $15,866 Other Accounts Managed – Of total listed above, those for which advisory fee is based on performance Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts Assets (in millions) Number of Accounts Assets (in millions) Number of Accounts Assets (in millions) Joseph H. Chi None None 1 $213 6 $2,609 Jed S. Fogdall None None 1 $213 6 $2,609 Arun Keswani None None None None 2 $1,527 Daniel Ong None None None None 2 $698 Mary T. Phillips None None None None None None Joel Schneider None None 1 $213 None None Bhanu P. Singh None None None None 6 $2,609 Ownership of fund shares. The portfolio managers listed in the above table did not beneficially own any shares of the Portfolios that they managed as of December 31, 2016. You should read this Supplement in conjunction with the Statement of Additional Information and retain it for future reference.
